Citation Nr: 1504000	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder claimed as depression, anxiety and/or somatization disorder, to include as secondary to service-connected disability(ies). 

2.  Entitlement to a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms (respiratory disorder).  

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms and denied a TDIU.  In April 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

This appeal to the Board of Veterans' Appeals (Board) also arose  from a September 2011 rating decision in which the RO denied service connection for a psychiatric disorder.  In November 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.

In March 2013, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management Systems (VBMS) files associated with the Veteran's claims.  A review of the electronic files reveals that the VBMS file contains no entries, and that entries found in the VVA file are entirely duplicative of those found in the paper claims file.  

The claim for service connection for psychiatric disability is set forth below.  The claims for a  rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms, and for a TDIU, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  No psychiatric disorder, to include those claimed as depression, anxiety and/or somatization disorder, manifested during service, no psychosis manifested during the first post-service year, and there is no competent, probative evidence or opinion indicating that any currently manifested psychiatric condition is causally or etiologically related to service.

3.  No current psychiatric disorder, to include those specifically claimed as depression, anxiety and/or somatization disorder, was caused or is aggravated by any service-connected disability(ies),



CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder claimed as depression, anxiety and/or somatization disorder, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a May 2011 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate her service connection claim.  The letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the RO adjudicated the claim in a September 2011 rating action, followed by readjudication of the claim in a June 2012 SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  On file are the Veteran's service treatment records (STRs), VA medical records, a VA examination of June 2011 and supplemental opinion of August 2011, the transcript of a March 2013 Board video conference hearing, and various written statements of the Veteran and her attorney.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required. 

In June 2011, a VA examination for mental disorders was conducted to assess and diagnose the current manifested conditions.  In August 2011, an opinion was requested addressing whether there was a secondary relationship between any diagnosed mental disorder and one or more service connected conditions.  The opinion provided in August 2011 was negative.  The evidence on file adequately addresses the matters related to the claim on appeal. 

With respect to the 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth her contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance  with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that the hearing was legally sufficient.

Here, during the 2013 hearing, the Veterans Law Judge identified the issues on appeal, to include the claim herein decided.  Pertinent to this claim,  information was solicited regarding the symptoms associated with, and treatment for, the Veteran's psychiatric impairment,  and why she believed it to  be service-related.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, nothing gave rise to the possibility that there was existing, relevant evidence outstanding  that had been overlooked.

The Board notes  the argument of the Veteran's attorney  that VA erred by failing to consider records from the Social Security Administration (SSA), which are on file.  Although those records should be considered in connection with the remanded claims (addressed below), with respect to the claim herein decided, the  Veteran has indicated that she is in receipt of Social Security disability benefits for a low back disability and asthma; there has been no mention of any psychiatric condition in this regard.  As there is no indication that SSA records have any bearing on the outcome of the service connection claim on appeal, they are not essential to the adjudication of this matter, and need not be considered.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Background

In April 2011, the Veteran filed a service connection claim for a psychiatric disorder described as a somatization disorder, claimed as secondary to service-connected conditions.  

Service connection is currently in effect for: bilateral hearing loss; obstructive ventilatory defect with asthma and bronchial spasm; chronic bilateral otitis externa and media with rupture of tympanic membrane; and for tinnitus associated with hearing loss.   

The Veteran's DD 214 Form shows that she served in the United States Marine Corps and that her primary MOS was exchangeman, the civilian equivalent of stock clerk.  

The STRs were entirely negative for treatment, findings, or a diagnosis of a mental health condition during military service.  There was no separation examination conducted, as the Veteran was found to be unfit for further duty in 1975, due to obstructive ventilatory defect.  

A VA medical record dated in June 1981 indicates that the Veteran had episodes of talking incoherently at her workplace, and an episode of erratic behavior in May 1981.  Diagnoses of bronchial asthma, psychotic-like episodes, and urinary incontinence, were made. 

VA records include a May 2005 psychiatry note indicating that the Veteran had been treated for mood disorder in the past and had been recently laid off when the plant where she had worked for 14 years closed down.  The Veteran gave a 10-year history of symptoms of anger, irritability, agitation, and feeling depressed.  Depressive disorder, dysthymic disorder, and adjustment disorder with depressed mood were diagnosed. 

Treatment reports from VA Medical Center Salisbury/Hickory CBOC dated from January 2009 to November 2010 reveal that the Veteran was seen for a psychiatric evaluation in July 2010 for evaluation and treatment of depression.  It was noted that the Veteran had a long history of anxiety.  She complained of symptoms of irritability and paranoia and reported that her greatest stressors involved matters of family conflict.  Diagnoses of major recurrent depression; anxiety disorder, not otherwise specified; and somatization disorder, were made.  Axis IV stressors were identified as father's death, family conflict, medical conditions, and husband's mental illness; service and/or service-connected conditions were not identified.  

A VA examination for mental disorders was conducted in June 2011 and the claims file was reviewed.  It was noted that the Veteran was last seen and evaluated by VA psychiatry in April 2011, at which time diagnoses of major, recurrent depression; anxiety disorder; somatization disorder; and personality disorder were made.  It was noted that the Veteran was somatically focused, complaining of pain in the right wrist and elbow, left thigh and leg, and in the neck and shoulders.  Major depressive disorder and anxiety disorder were diagnosed.  The examiner stated that the Veteran did not meet the criteria for somatization disorder, as she denied having gastrointestinal and pseudoneurological symptoms.  Additionally the examiner stated that a somatoform disorder could not be diagnosed because this disorder required a thorough medical evaluation to ensure that the symptoms cannot be fully explained by a known general medical condition.

In August 2011, another VA medical opinion was offered  addressing whether diagnosed major depressive disorder and anxiety disorder are  secondary to the Veteran's service-connected disabilities.  The August 2011 medical opinion  states that these diagnosed conditions were not caused by or a result of one or more service connected conditions.  The examiner, a clinical psychologist, noted that all mental health records to include the most recent VA examination of June 2011 had been reviewed.  She explained that there was no indication in any of the records of a connection between the service connected disabilities and diagnosed major depressive disorder and/or anxiety disorder.  It was observed that the Veteran had mentioned multiple stressors to include family, financial, health, and psychosocial history, however, it is nowhere mentioned that the conditions were felt to be related to or impacting the depression in any way.

The Veteran provided testimony at a Board videoconference hearing held in March 2013.  She stated that she had been seeing a psychiatrist for about 4 years, maybe longer, and believed that a somatization condition had been diagnosed.  At the hearing, the Veteran acknowledged receiving Social Security disability benefits for a low back disability and asthma, there was no mention of any psychiatric condition in this regard.  

III.  Analysis

At the outset, the Board notes that, although the Veteran has specifically claimed secondary service connection, to give him every consideration in this appeal, the Board, like the RO, will consider the claim under other theories of entitlement.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service. 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

The Veteran's STRs are negative for any diagnosis of psychiatric condition or psychosis, nor was any form of psychoses shown to have manifested during the first post-service year.  The earliest clinical documentation of psychiatric diagnoses was shown in medical records of 2005, but according to those records, a mood disorder was treated years previously.  Even so, there is no indication or contention of continuity of symptomatology since service.  Moreover, the record contains no competent and credible lay or medical evidence establishing, or even suggesting, an etiological relationship between service, or any incident therein, and the diagnosis of any psychiatric condition, initially made decades after service.  Accordingly, there is no basis for the establishment of service connection for a psychiatric condition on a direct or presumptive basis.

As for the matter of secondary service connection, as mentioned previously, service connection is currently in effect for: bilateral hearing loss; obstructive ventilator defect with asthma and bronchial spasm; chronic bilateral otitis externa and media with rupture of tympanic membrane; and  tinnitus associated with hearing loss. 

In this case, several psychiatric disorders  have been diagnosed, to include depression, anxiety and/or somatization disorder.  In the case of somatization disorder, upon comprehensive clinical VA examination of June 2011, it was determined that findings did not in fact support this diagnosis, essentially indicating that this condition had been errantly diagnosed previously.  This diagnosis is not shown to be substantiated by clinical indications supporting the diagnosis, and in any event the condition has never been secondarily linked by any competent evidence or opinion to one of more of the Veteran's service-connected disabilities.  Thus, there is no basis upon which to grant secondary service connection for somatization disorder.  

The records reflect that depressive disorder and anxiety disorder were diagnosed in 2005, as confirmed upon VA examination of 2011.  However, with respect to those diagnosed conditions, the file contains the August 2011 opinion of a VA clinical psychologist to the effect that these diagnosed conditions were not caused by or a result of one or more service connected conditions.  She explained that there was no indication in any of the records of a connection between the service connected disabilities and diagnosed major depressive disorder and anxiety disorder.  It was observed that the Veteran had mentioned multiple stressors to include family, financial, health, and psychosocial history, however, it is nowhere mentioned that the service connected conditions were felt to be related to or impacting depression in any way  A review of the VA medical reports from 2005 forward reflects that this explanation is factually accurate.  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The comprehensive reasons supporting the August 2011 medical opinion are detailed above and reflect review of the lay and clinical history.  Therefore, Board finds no adequate basis to reject the competent medical opinion provided by VA in August 2011 based on a lack of credibility or probative value, and finds the opinion to be of significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided or even identified any competent evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Furthermore, as for the Veteran's own assertions as to diagnosis and medical nexus, the Board does not question the sincerity of the Veteran's beliefs as to the nature and etiology of his psychiatric problems.  .  However, on these points, the Veteran's assertions, alone, provide no persuasive support for the claim, as the Veteran is not shown to have the medical training and/or expertise to competently opine on these points.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing opinion as to the diagnosis and etiology of claimed peripheral neuropathy in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As  Veteran's opinions in this regard are not competent, they  are, therefore, are of no probative value in this case.

For all the foregoing reasons, the Board finds that the claim for service connection claim for a psychiatric disorder claimed as depression, anxiety and/or somatization disorder, to include as secondary to service-connected disability(is) must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Gilbert, supra.



ORDER

Service connection a psychiatric disorder claimed as depression, anxiety and/or somatization disorder, to include as secondary to service-connected disability(ies), is denied.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claims fora rating in excess of 30 percent for obstructive ventilatory defect with asthma and bronchial spasms, and for a  TDIU, is warranted.

The Veteran seeks an evaluation in excess of 30 percent for her service-connected respiratory disorder, rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under those criteria, the next higher rating of 60 percent requires FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A schedular 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The Board notes that a veteran is not required to meet each of the stated criteria in order for an increased rating to be assigned.  Rather, he or she need only meet one criterion because the criteria are listed in the alternative.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The Veteran's attorney has argued that pulmonary function testing of October 2010 indicated that the criteria for a 100 percent rating  were met.  However, the attorney neglected to mention that the report of testing clearly documents the Veteran's poor and inconsistent effort and indicates that "ATS" (American Thoracic Society) standards for testing were not met.  As such, the results are invalid for rating purposes.  

Accordingly, a remand is warranted to obtain updated, reliable pulmonary function test results.  In addition, during her March 2013 hearing testimony, the Veteran indicated that emphysema (not service connected) had also been diagnosed.  On examination, the examiner should indicate whether symptoms of emphysema can be distinguished from those attributable to service connected obstructive ventilatory defect with asthma and bronchial spasm.  

With respect to the TDIU claim, service connection is currently in effect for: bilateral hearing loss, rated as 50 percent disabling; obstructive ventilatory defect with asthma and bronchial spasm, rated as 30 percent disabling; chronic bilateral otitis externa and media with rupture of tympanic membrane rated as 10 percent disabling; and for tinnitus associated with hearing loss rated as 10 percent disabling.  The Veteran's combined rating has been 70 percent since January 2009.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014).  

The Veteran filed a TDIU claim in March 2010, at which time she reported that she had worked in a textile plant from January 1990 until January 2005, when she was laid off and the plant closed.  She maintains that asthma and degenerative arthritis are the cause of her unemployability and reports having a high school education, with no additional type of education or training.  In March 2010, a VA doctor provided an opinion to the effect that the Veteran was 100 percent permanently and totally disabled and unemployable.  He explained that the Veteran suffered from bronchial asthma for which she used an inhaler, and was under pain management for severe neck and back degenerative arthritis and disc disease, for which high doses of pain relievers had been prescribed and due to which she could not drive.  The Board notes that service-connection is not in effect for any neck or back disability, and it is clear that these conditions were implicated as significant factors supporting the aforementioned opinion.  

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993

Although the record includes the results of various examinations for individual service-connected disabilities, further examination and medical opinion to clearly address the functional effects of individual and combined service-connected disabilities, and their impact on the Veteran's employability, is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10(2014) and  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined service-connected disabilities would be helpful in resolving the claim for a TDIU, particularly in light of the aforementioned newly service-connected conditions.  As such, a general medical examination should be arranged for this purpose.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase (to include the claim for a  TDIU, whch is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any  scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing  the date and time of the examination(s)-preferably, the notice(s) of examinations(s)-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, not already of record.

In hearing testimony provided in 2013, the Veteran indicated that she was seen at the VAMC in Asheville, NC every 3 to 6 months, and had also been seen on an emergent basis for respiratory symptoms.  The June 2012 SOC reflects consideration of VA treatment reports from the Salisbury/Hickory, NC CBOC dated to September 12, 2011.  A review of the Veteran's electronic files does not reveal that more recent VA/CAPRI records have been compiled and considered in conjunction with claims remaining in appeal.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given the Veteran's testimony, VA has actual notice of additional potentially pertinent VA records and as such, VA records dated from September 2011 forward, should be compiled and considered in conjunction with the claims.  

In addition, although the Veteran has not specifically identified any pertinent, private treatment, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).
records
The actions identified herein are consistent with the duties imposed by the (VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining  on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Salisbury, Durham and Asheville VAMCs, as well as the Hickory CBOC, all of the Veteran's outstanding VA treatment records, as well as emergent treatment records, dated from September 2011, forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Associate all records and/or responses received with the claims file.

2.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the increased rating claim for obstructive ventilatory defect and the TDIU claim.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, to determine the current nature and severity of her service-connected obstructive ventilatory defect with asthma and bronchial spasms.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the opinion should reflect consideration of the Veteran's documented medical history and assertions. All appropriate tests and studies (to include PFTs) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In particular, the examiner is asked to:

a)  Clearly identify all currently manifested respiratory conditions, and specifically address whether a diagnosis of emphysema is supported (per history provide by the Veteran).  

b) For any currently diagnosed respiratory disorder deemed not service-related, the examiner should indicate whether it is possible to distinguish the manifestations of such disorder from  manifesrations of the service-connected obstructive ventilatory defect with asthma and bronchial spasms.

c) Conduct pulmonary function testing and record the Veteran's FEV-1 percent predicted and FEV-1/FVC percentage.  Given the Veteran's history of poor effort documented on prior testing, note any such indications in the report of test results and indicate whether the test results are considered valid.  

d) Detail the nature and frequency of the Veteran's asthma attacks.  State whether any of her asthma attacks have been manifested by episodes of respiratory failure.  If the Veteran has experienced episodes of respiratory failure, detail the nature, approximate date(s) and frequency of such attacks (i.e. in terms of weekly/monthly).

e) State whether the Veteran's service-connected respiratory disorder requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; and if so, from what approximate date.

f) State whether the Veteran's service-connected respiratory disorder requires at least monthly visits to a physician for required care of exacerbations.

g) State whether intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids have been required, and indicate the approximate time periods.   

h) Specify  the functional effects of the obstructive ventilatory defect with asthma and bronchial spasms on the Veteran's activities of daily living, to include employment.  

The examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within her personal knowledge, such as her history and types of symptoms and her lay reports should be considered, to the extent made, in formulating the requested opinions. If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Thereafter, arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, for evaluation of all of her service-connected disabilities.

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent  medical and lay evidence, the physician should fully describe the functional effects of the Veteran's service-connected disabilities-bilateral hearing loss, obstructive ventilatory defect with asthma and bronchial spasm,  chronic bilateral otitis externa and media with rupture of tympanic membrane, and tinnitus associated with hearing loss-on her activities of daily living, to include employment.

Specifically, the physician should provide comment as to functional effects of each disability-as well  as the combined effects of all service-connected disabilities-on the Veteran's ability to perform the mental and/or physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, notice(s) of examination-sent to her by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the increased rating claim for the service-connected respiratory disorder, and the claim for a TDIU.

If the Veteran fails, without good cause, to report for any scheduled examination(s), in adjudicating the claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication, as well as SSA records), and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and her attorney an appropriate supplemental SOC that includes clear reasons and bases for the determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12  Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


